    Case 8:21-mj-01632-TGW Document 3 Filed 06/30/21 Page 1 of 2 PageID 56




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA
                                     CASE NO: 8:21-MJ-1632
V

MICHAEL PERKINS
_____________________/


                         NOTICE OF APPEARANCE

            CHRISTOPHER DELAUGHTER, attorney at law, whose

address is 506 North Armenia Avenue, Tampa, Florida 33609, telephone

number (813) 877-6970, hereby files his appearance as attorney for the

Defendant in the captioned matter.

      Respectfully Submitted,

                                     /s Christopher George DeLaughter
                                     Christopher DeLaughter, Esq.
                                     LAW OFFICE OF DARLENE BARROR
                                     506 N. Armenia Ave.
                                     Tampa, FL 33609
                                     813 877 6970
                                     813 879 2610 fax
                                     chris@barrorlaw.com
                                     FBN 0039629
Case 8:21-mj-01632-TGW Document 3 Filed 06/30/21 Page 2 of 2 PageID 57




                    CERTIFICATE OF SERVICE

  I HEREBY CERTIFY that a true and correct copy of the foregoing was

provided by CMECF to the Office of the United States Attorney on June

30, 2021.


                                /s Christopher George DeLaughter
                                Christopher DeLaughter, Esq.
